         Case 1:19-cv-10965-NRB Document 121 Filed 09/11/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
                                                      MEMORANDUM AND ORDER
In re HEXO Corp. Securities
Litigation                                            19 Civ. 10965 (NRB)

------------------------------------
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     Before the Court is movant Chi Fung Wong’s (“Wong”) motion

for reconsideration of the Court’s order appointing John B. Medley

and Timothy Sweeney (“Medley and Sweeney”) as lead plaintiffs in

this action against HEXO Corp.         Because Wong mischaracterizes the

Court’s ruling and fails to identify controlling authority that

the Court overlooked, his motion is denied.

I.   Discussion 1

     Reconsideration of       a   prior    decision   is   an   “extraordinary

remedy to be employed sparingly in the interests of finality and

conservation of scarce judicial resources.”                In re Health Mgmt.

Sys., Inc. Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000)

(citation omitted).         Accordingly, a motion for reconsideration

“will generally be denied unless the moving party can point to

controlling decisions or data that the court overlooked.”              Shrader

v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).               A motion

for reconsideration “may not be used to relitigate old matters, or



     1   The Court assumes familiarity with its prior decision.

                                       1
      Case 1:19-cv-10965-NRB Document 121 Filed 09/11/20 Page 2 of 6



to raise arguments or present evidence that could have been raised

prior to the entry of judgment.”        4 Pillar Dynasty LLC v. New York

& Co., Inc., 933 F.3d 202, 216 (2d Cir. 2019) (quotation marks

omitted).

     Wong,    whose   counsel   undoubtedly    is    disappointed    in   the

outcome of the Court’s ruling, has failed to demonstrate that

reconsideration is warranted.       While Wong argues that the Court

committed “clear error” when it concluded that Wong failed to meet

his burden on adequacy, his basis for that claim –- that a prima

facie showing of adequacy purportedly requires “nothing more than

the movant’s PSLRA certification, a calculation of the movant’s

damages, and a resume or curriculum vitae from the movant’s counsel

showing its experience in the field of securities litigation,” ECF

No. 91 at 7 –- is, if anything, at odds with the PSLRA’s text and

structure.    If Wong were correct that “[his] financial interest in

the case and his decision to retain a nationally-recognized,

experienced    securities   litigation     firm     entitled   him   to   the

statutory ‘presumption’ of lead plaintiff,” ECF No. 86 at 6, the

PSLRA’s express requirement that the presumptively most adequate

plaintiff “otherwise satisf[y] the requirements of Rule 23” would




                                    2
       Case 1:19-cv-10965-NRB Document 121 Filed 09/11/20 Page 3 of 6



be superfluous. 2     In any event, ample case law supports what one

would have thought is an uncontroversial point -– namely, that

even a preliminary showing of adequacy requires a threshold amount

of information regarding an individual movant’s background and

sophistication.     See, e.g., Karp v. Diebold Nixdorf, Inc., No. 19

Civ. 6180 (LAP), 2019 WL 5587148, at *5 (S.D.N.Y. Oct. 30, 2019)

(expressing skepticism that individual investor lead plaintiff

applicants were “equipped to serve as lead plaintiff” where they

had, inter alia, “provided the Court with little to go on with

respect to their alleged capacity to manage this litigation”).

      Wong’s second argument (i.e., that the Court erred when it

purportedly engaged in a “beauty contest” between the competing

lead plaintiffs, see ECF No. 86 at 14) mischaracterizes the Court’s

ruling.    The Court first explained: (1) that Wong had not provided

any information regarding his background or investment experience

in   his   preliminary    motion;    (2)   that   the   limited    additional

information included in the declaration submitted with Wong’s

reply fared little better; and (3) that the dearth of information

not only precluded the necessary inquiry into whether Wong had any


      2 As the Court explained in its ruling, the PSLRA establishes a rebuttable

presumption that the “most adequate plaintiff” is the person or group that:
      (aa) has either filed the complaint or made a motion in response to
      a notice [published by a complainant];
      (bb) in the determination of the court, has the largest financial
      interest in the relief sought by the class; and
      (cc) otherwise satisfies the requirements of Rule 23 of the Federal
      Rules of Civil Procedure.
15 U.S.C. § 78u–4(a)(3)(B)(iii)(I) (emphasis added).

                                       3
           Case 1:19-cv-10965-NRB Document 121 Filed 09/11/20 Page 4 of 6



conflicts with other class members, but also caused the Court to

question whether Wong would meaningfully oversee the litigation.

See ECF No. 78 at 7-8 (expressing “skeptic[ism] that Wong –- an

individual investor about whom little is known –- possesse[d] the

requisite        sophistication        to    serve   as     lead     plaintiff,”      and

explaining       that     in   light    of    “Wong’s     failure    to   provide     any

information regarding his experience in his preliminary motion,

the Court question[ed] whether Wong w[ould] meaningfully oversee

and control the prosecution of th[e] . . . action”).                          Only then

did the Court turn to an assessment of whether Medley and Sweeney

--    whose     losses,    while      smaller,    were     hardly    of   a   different

magnitude -- had made the requisite showing.

       Wong’s “beauty contest” argument fails regardless because the

purported “blanket prohibition” against comparing movants on the

basis of adequacy is unsupported by controlling authority. 3                        Wong

accordingly cites In re Cavanaugh, 306 F.3d 726 (9th Cir. 2002)

for the proposition that once a court determines which plaintiff

has the largest stake, the court must appoint that plaintiff as

lead unless it finds that he does not satisfy the typicality or

adequacy requirements.               See ECF No. 86 at 6.           Here, because the

Court found that Wong failed to satisfy the adequacy requirement,

the    Court     plainly       was   not    required,     under    the    reasoning    in



       3
       Wong concedes as much in his motion. See ECF No. 91 at 10 (acknowledging
“the absence of controlling Second Circuit authority” on point).

                                              4
          Case 1:19-cv-10965-NRB Document 121 Filed 09/11/20 Page 5 of 6



Cavanaugh, to appoint him lead plaintiff.           Wong similarly cites In

re Cendant Corp. Litig., 264 F. 3d 201, 268 (3d Cir. 2001) for the

proposition that once the adequacy “presumption is triggered, the

question is not whether another movant might do a better job of

protecting the interests of the class . . .”).             See ECF No. 91 at

11.   Again, because the Court found that that the presumption had

not been triggered, Wong’s reliance on that non-binding decision

is misplaced. 4

      Finally, while the PSLRA was expressly designed to limit

lawyer-driven litigation, it is well understood that “securities

class litigation continues          to    be   lawyer-driven     in    material

respects and [that] the reforms Congress contemplated in the Reform

Act can be achieved, if at all, only with some help from the

courts.”      In re Razorfish, Inc. Sec. Litig., 143 F. Supp. 2d 304,

307 (S.D.N.Y. 2001).         This unsupported motion is a testament to

that observation.

II.   Conclusion

      Wong’s motion is denied.           The Clerk of Court is respectfully

directed to terminate the motion pending at ECF No. 85, and is

further directed to amend the case caption pursuant to this Court’s

order of February 25, 2020, see ECF No. 78 (consolidating the



      4 Tellingly, Wong cites only two cases that are actually binding upon this
Court, see ECF No. 86 at 7; ECF No. 91 at 7, both of which are cited to establish
the legal standard applicable on a motion for reconsideration, and neither of
which have any bearing on the Court’s purported error.

                                          5
     Case 1:19-cv-10965-NRB Document 121 Filed 09/11/20 Page 6 of 6



underlying cases under the caption In re HEXO Corp. Securities

Litigation).

     SO ORDERED.

Dated:   New York, New York
         September 11, 2020


                                       _____________________________
                                       NAOMI REICE BUCHWALD
                                       UNITED STATES DISTRICT JUDGE




                                   6
